                Case 1:19-cv-01704-EPG Document 16 Filed 08/25/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                      UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
12                                                    )       Case No.: 1:19-cv-01704-EPG
     JOHN W. HOWELL,                                  )
13                                                    )       STIPULATION AND ORDER FOR A FIRST
                       Plaintiff,                     )       EXTENSION OF TIME
14                                                    )
          v.                                          )       (ECF No. 15)
15   ANDREW SAUL,                                     )
     Commissioner of Social Security,                 )
16                                                    )
                                                      )
17                     Defendant.                     )
                                                      )
18
19
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
20
     counsel of record, that the time for responding to Plaintiff’s Opening Brief be extended from
21
     August 26, 2020 to September 28, 2020. This is Defendant’s first request for an extension of
22
     time to respond to Plaintiff’s motion. Defendant respectfully requests this additional time
23
     because Defendant’s counsel need additional time due to his current workload, including another
24
     district court brief due on August 26, 2020. In addition, Plaintiff will be on medical leave from
25
     August 31 through September 2.
26
              The parties further stipulate that the Court’s Scheduling Order shall be modified
27
     accordingly:
28


     Stip. & Order for Ext.; 1:19-cv-01704-EPG            1
                Case 1:19-cv-01704-EPG Document 16 Filed 08/25/20 Page 2 of 3



 1       •    Defendant shall respond to Plaintiff’s opening brief on or before September 28, 2020;
 2       •    Plaintiff’s optional reply will be due within 15 days of the filing of Defendant’s brief (on
 3            or before October 13, 2020).
 4
 5
                                                       Respectfully submitted,
 6
 7   Dated: August 25, 2020                            /s/ Young Cho*
                                                       (*as authorized via e-mail on 8/24/20)
 8                                                     YOUNG CHO
                                                       Attorney for Plaintiff
 9
10
     Dated: August 25, 2020                            McGREGOR W. SCOTT
11                                                     United States Attorney
12                                                     DEBORAH LEE STACHEL
                                                       Regional Chief Counsel, Region IX
13                                                     Social Security Administration
14                                               By:   /s/ Marcelo Illarmo
15                                                     MARCELO ILLARMO
                                                       Special Assistant United States Attorney
16
                                                       Attorneys for Defendant
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. & Order for Ext.; 1:19-cv-01704-EPG            2
                Case 1:19-cv-01704-EPG Document 16 Filed 08/25/20 Page 3 of 3



 1                                                 ORDER
 2            Pursuant to the stipulation of the parties (ECF No. 15) and as set forth above, IT IS
 3   ORDERED that Defendant shall file the response to Plaintiff’s opening brief on or before
 4   September 28, 2020, and that Plaintiff shall file his reply, if any, on or before October 13, 2020.
 5
     IT IS SO ORDERED.
 6
 7
         Dated:       August 25, 2020                           /s/
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. & Order for Ext.; 1:19-cv-01704-EPG         3
